           Case 1:20-cr-00090-SM Document 19 Filed 09/15/20 Page 1 of 1




                                             United States District Court
                                              District of New Hampshire


United States of America


V.


 ■SgrVV>

                               CONSENT TO VIDEO/TELEPHONIC CONFERENCE
                               AND WAIVER OF RIGHT TO APPEAR IN PERSON


With the consent ofthe defendant, the court is authorized to conduct certain criminal proceedings by
video/telephonic conference. See Standing Order 20-25 (July 24, 2020); Coronavirus Aid, Relief, and Economic
Security Act. Pub. L. No. i 16-156, §l5002(b). 134 Stat. 281. 528-29 (2020).

I understand that the U.S. Constitution, the Federal Rules of Criminal Procedure, and/or one or more federal
statutes may give me the right to have all the proceedings listed beloH' take place in person in open court.
After consultation with my attorney, 1 knowingly and voluntarily consent to the proceeding(s) checked below
taking place by video/telephonic conference and I knowingly and voluntarily waive my right to be present, In
person, in open court as to the proceeding(s) checked below.

Check each that applies;


  [ %/PInitial Appearance (Fed. R. Crim. P. 5)
         \/|' Preliminary Hearing (Fed. R. Crim. P. 5.1)
         ^ Arraignment (Fed. R. Crim. P. 10)
  [ I Detention/Bail Review/Reconsideration Hearing(s) (18 U.S.C. § 3142)
     [     I Pretrial Release Bail Revocation Proceedings (18 U.S.C. § 3148)
  I I Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2))
  [ I Appearances under Fed. R. Crim. P. 40
     [ I Probation and Supervised Release Revocation Proceedings (Fed. R. Crim. P. 32.1)
  I I Other:

Date: ^       '                                        Defendant


Date:                                                      /^j FU'lUC MCH-faHl
                                                       Counsel for Defendant


APPROVED.


Date:                     202(0
                  <   /                                U.S. Magistrate
                                                       li.S. MnoTKtratp Judge
                                                                        .Iiidpe

                                                       U.S. District Judge
